Citation Nr: 1132189	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  07-37 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date earlier than August 17, 2005, for the assignment of a 100 percent disability rating for paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 






INTRODUCTION

The Veteran had active military service from March 2000 to June 2002.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the case was subsequently transferred to the RO in New York, New York.

The Veteran was scheduled for a Board hearing at the New York RO in September 2009.  She failed to report for the scheduled hearing without explanation.  She has not requested that the hearing be rescheduled.  Therefore, her request for a Board hearing is deemed to be withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

The Board notes that originally, the effective date assigned for the 100 percent evaluation was November 5, 2005.  However, in a September 2008 rating decision, the New York RO granted an earlier effective date of August 17, 2005, for the award of the 100 percent disability rating for paranoid schizophrenia.  Therefore, the Board has limited its consideration accordingly.    


FINDING OF FACT

1.  The June 2002 rating decision, which awarded service connection for paranoid schizophrenia and assigned a 30 percent evaluation, effective June 8, 2002, and the August 2004 rating decision, which granted a temporary total evaluation and then assigned a 30 percent, effective February 1, 2004, are final.

2.  An informal claim for increase in the form of a phone call to VA was next received on August 17, 2005.

3.  There was no formal claim, informal claim, or written intent to file a claim for entitlement to an increased rating for paranoid schizophrenia between August 2004 and August 2005.

4.  The evidence does not establish that paranoid schizophrenia was productive of total occupational and social impairment within the one year prior to August 17, 2005.    


CONCLUSION OF LAW

The criteria for a 100 percent disability rating prior to August 17, 2005, for paranoid schizophrenia have not been met.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400, 4.130, Diagnostic Code 9203 (2010).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Nevertheless, the Board notes that such notice is unnecessary in this case.  The Veteran is challenging the effective date for the grant of an increased disability rating in a March 2006 rating decision.  If, in response to notice of its decision on a claim for which VA has already given the § 5103 notice, VA receives a notice of disagreement that raises a new issue, § 7105 (d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but § 5103 does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006) (in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required).  Thus, the Board finds that under the holding in VAOPGCPREC 8-03 and in Dingess, further notice from VA to the Veteran is not required with regard to her claim for an effective date prior to August 17, 2005, for the assignment of a 100 percent disability evaluation for paranoid schizophrenia.  The RO properly issued a statement of the case in September 2007 addressing the effective-date issue, to include providing the Veteran with the applicable law.  

The Board also finds the Veteran has been afforded adequate assistance in response to her claim.  The Veteran's service treatment records (STRs) are on file and VA Medical Center treatment notes have been obtained.  Neither the Veteran nor her representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

The Veteran was provided with a VA examination in February 2006 in connection with her claim for an increased disability rating.  While VA did not provide the Veteran with an examination in connection with her current claim for an earlier effective date, the Board finds that an examination was not necessary, as the evidence is sufficient to decide the claim.  See 38 U.S.C.A. § 5103A (d)(2)(A)-(C) (West 2002); see also 38 C.F.R. § 3.159(c)(4)(A)-(C) (2010).  Specifically, oftentimes the evidence necessary to determine whether an earlier effective date is warranted is already in the claims file.  That is the situation with this case.  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of the claim for increase and did, in fact, participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Legal Criteria

The general rule with respect to the effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  The effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule applies, however, where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to date of receipt of the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to date of receipt of the claim, the increase is effective the date of receipt of the claim.  If the increase occurred after the date of receipt of the claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim. An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of one of the following will be accepted as an informal claim for increased benefits or an informal claim to reopen: (1) A report of examination or hospitalization by VA or uniformed services, where such report relates to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission; (2) Evidence from a private physician or layman, with the date of receipt of such evidence accepted when the evidence is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits; (3) When submitted by or on behalf of the veteran and entitlement is shown, date of receipt by VA of examination reports, clinical records, and transcripts of records will be accepted as the date of receipt of a claim if received from State, county, municipal, recognized private institutions, or other Government hospitals.  38 C.F.R. § 3.157(b).

Paranoid schizophrenia is rated under 38 C.F.R. § 4.130, Diagnostic Code 9203 and utilizes the general rating formula for mental disorders.  The maximum schedular rating of 100 percent is warranted for paranoid schizophrenia when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9203.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

The Veteran has asserted that she warrants an earlier effective date for the assignment of a 100 percent disability rating for paranoid schizophrenia.  She states that the effective date should be June 8, 2002, when she was initially granted service connection for paranoid schizophrenia (this is the day following service discharge) and that her symptoms have remained at the same level of severity since service connection was awarded.  

The Board notes that in a June 2002 rating decision, the Veteran was awarded entitlement to service connection for paranoid schizophrenia and assigned a 30 percent disability rating, effective June 8, 2002, the day following the Veteran's separation from active service.  A review of the record shows that the Veteran did not appeal either the disability rating assigned or the effective date.  Thus, that rating decision is now final and can be attacked only on the basis of clear and unmistakable error (CUE).  Applicable regulations provide that a claim for benefits based on CUE in a prior final rating decision entails special pleading and proof requirements to overcome the finality of the decision by collateral attack because the decision was not appealed during the appeal period.  Fugo v. Brown, 6 Vet. App. 40 (1993);  Duran v. Brown, 7 Vet. App. 216, 223 (1994).  There has been no specific allegation by the Veteran or her representative of CUE in the June 2002 rating decision.  Thus, an effective date going back to June 8, 2002, for the award of the 100 percent evaluation is legally precluded.

The Veteran next submitted a claim for entitlement to an increased disability rating for paranoid schizophrenia in March 2004.  In June 2004, the Veteran was afforded a VA examination in response to her claim.  At that time, the Veteran reported that she had not been the same since her January 2004 hospitalization.  She reported that she had received an injection of Haldol while hospitalized and that she believed it had caused her a great deal of problems.  She denied having any auditory or visual hallucinations.  She did report some internal agitation and sometimes felt the need to tear out of her body.  She reported that at times she would wake up at night and have to urge to go outside walking, but that she lacked the energy to do so.  She reported that she felt like her life was wasted and that prior to her Haldol injection, she had the energy to get things done.  She reported that she no longer had the energy to cook or do things around the house.  She reported that she had very little social support, as her family was in Nigeria.    

The Veteran was alert and oriented to person, place, and time.  She was found to be tearful during the interview and even sat on the floor for a part of the interview.  The Veteran's mood was depressed, but she denied thoughts and plans of harming herself and/or others.  The examiner noted that the Veteran's hair was not done and she did not appear to have showered that day, but that she did not smell as though she had not showered for several days.  The examiner reported that the Veteran was appropriate and cooperative throughout the examination.  She did experience difficulty with providing information and verbal communication, but calmed down enough to complete the interview.  The Veteran was noted to be relaxed and calm when she left the interview.  The examiner found that the Veteran continued to experience symptoms and problematic functioning related to her service-connected paranoid schizophrenia.  The examiner noted that the Veteran continued to handle her finances with some help from social workers and appeared to benefit from her current situation.  

In an August 2004 rating decision, the Veteran was granted entitlement to a temporary total disability rating for the period from December 30, 2003, through January 31, 2004, for a hospitalization for her paranoid schizophrenia that exceeded 21 days.  As of February 1, 2004, the Veteran was returned to a 30 percent disability rating based in part on the June 2004 VA examination report.  The Veteran did not appeal that decision, and it is final.  

Later, in an August 2006 statement, the Veteran reported that she had received the letter notifying her of the August 2004 decision; however, as a result of her disability she did not have the wherewithal to file an appeal at that time.  The Board draws attention to a November 2006 letter from the manager of the apartment complex where the Veteran lived when she was released from the January 2004 period of hospitalization.  In her letter, Ms. Y.R. reported that the Veteran appeared to be in an altered state, but also noted that the Veteran was able to arrange to retrieve her car that had been towed while she was hospitalized.  Additionally, the Board notes that the Veteran had been able to frequently file VA benefit claims and undergo the appeal process despite being rated at 100 percent.  Therefore, the Board finds that had the Veteran intended to appeal the August 2004 decision, she would have been competent to do so.  Regardless, there is no exception to the time limit for filing an appeal based on mental health issues.

A review of the record shows that the Veteran received fairly regular mental health treatment at the VA Medical Center following her discharge from the hospital in January 2004 until August 2004.  During that time, the Veteran appeared to be in stable condition and on her medication.  In August 2004, the Veteran was seen for occupational counseling at the VA Medical Center as she had indicated that she would like to try and obtain work.  It was noted in the treatment note that no follow-up was needed.  The Veteran was not hospitalized again for treatment during this period and there is no indication from the record that she had sought any sort of increased rating during this period.  After August 2004, there is no record of treatment until August 2005.

In December 2005, the Veteran again filed for an increased disability rating for paranoid schizophrenia.  In a March 2006 rating decision, the Veteran was assigned a 100 percent disability rating for paranoid schizophrenia, effective November 10, 2005.  

In a September 2008 rating decision, the Veteran was awarded a partial grant of her claim of an entitlement to an effective date earlier than November 10, 2005, for paranoid schizophrenia.  At that time, the Veteran was granted entitlement to a 100 percent disability rating for paranoid schizophrenia effective August 17, 2005.  In this regard, the RO noted that the Veteran had called the psychiatric clinic at the VA Medical Center on August 17, 2005, and indicated that her symptoms had increased in severity.  This was taken as an informal claim for increase, and so the increase to a 100 percent disability rating was found to be effective as of that day.  

In sum, the Veteran was noted to be stabilized and on her medication through August 2004.  The RO continued the Veteran's prior 30 percent disability rating based on the findings of the June 2004 VA examination and that decision was not appealed.  In August 2004, the Veteran was even talking about obtaining employment for the first time since her separation from active service.  As there are no treatment notes from September 2004 through July 2005 of record, there is no indication that the Veteran's symptoms had increased in severity prior to the August 17, 2005, phone call that has been considered to be an informal claim.  Thus, there is nothing in the record upon which to make a finding that an increase was factually ascertainable prior to August 17, 2005.

Therefore, the Board finds that that the preponderance of the evidence is against the claim and entitlement to an effective date earlier than August 17, 2005, for the 100 percent disability rating for paranoid schizophrenia is not warranted.


ORDER

Entitlement to an effective date earlier than August 17, 2005, for the assignment of a 100 percent disability rating for paranoid schizophrenia is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


